Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2021

                                      No. 04-21-00061-CR

                                        Pedro JIMENEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13315
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       On November 4, 2019, in related plea bargain cases, the trial court sentenced Pedro
Jimenez in accordance with the plea agreements. On November 6, 2019, Jimenez filed notices of
appeal. On January 7, 2020, this court ordered Jimenez to show cause why his cases should not
be dismissed for want of jurisdiction. See TEX. R. APP. P. 25.2(a)(2). Jimenez filed no response,
and on March 4, 2020, this court dismissed Jimenez’s appeals for want of jurisdiction because he
had no right of appeal. See TEX. R. APP. P. 25.2(a)(2); Jimenez v. State, No. 04-19-00802-CR,
2020 WL 1036432, at *1 (Tex. App.—San Antonio Mar. 4, 2020, no pet.) (mem. op., not
designated for publication); Jimenez v. State, No. 04-19-00803-CR, 2020 WL 1036435, at *1
(Tex. App.—San Antonio Mar. 4, 2020, no pet.) (mem. op., not designated for publication). The
mandates in each appeal issued on August 19, 2020.
        On January 14, 2021, Appellant filed notices of appeal with the trial court, noting
inadequate counsel, bias against the client, and breach of the plea agreement. However, the
appeal is untimely, and Appellant’s right-of-appeal status has not changed.
        In general, out-of-time complaints of ineffective assistance of counsel must be referred to
the Court of Criminal Appeals to obtain permission to pursue an out-of-time appeal. See, e.g., Ex
parte Florentino, 206 S.W.3d 124, 125 (Tex. Crim. App. 2006); see also Fontenot v. State, No.
01-91-00910-CR, 1991 WL 235320, at *1 (Tex. App.—Houston [1st Dist.] Nov. 14, 1991, no
pet.) (mem. op.) (citing Ex parte Dietzman, 790 S.W.2d 305, 307 (Tex. Crim. App. 1990)).
Without permission from the Court of Criminal Appeals, this court lacks jurisdiction to consider
an out-of-time case. See Fontenot, 1991 WL 235320, at *1 (citing Shute v. State, 744 S.W.2d
96, 97 (Tex. Crim. App. 1988)); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet.) (mem. op.) (citing Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)).
       Therefore, we ORDER Appellant to SHOW CAUSE in writing within ten days of the
date of this order why these appeals should not be dismissed for want of jurisdiction. If
Appellant fails to show cause within the time provided, the appeals will be dismissed. See TEX.
R. APP. P. 43.2(f).
       All other appellate deadlines in this matter are suspended until further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court